Case 0:19-cv-61370-RS Document 22 Entered on FLSD Docket 08/26/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-61370-CIV-SMITH/VALLE

HARVEY J. KESNER,

       Plaintiff,

vs.

BARRON’S, INC., et al.,

       Defendants.

_______________________________/


                               DECLARATION OF BOB ROSE

        I, Bob Rose, declare as follows:

        1.      I am employed by Dow Jones & Company, Inc. (“Dow Jones”) as the Executive

 Editor of Barron’s.   I am familiar with the facts herein and make this declaration from my own

 personal knowledge and information.

        2.      Barron’s is an investment publication of Dow Jones. Barron’s is not a separate

 legal entity from Dow Jones. Dow Jones is headquartered in New York City at 1211 6th

 Avenue, New York, NY 10036. Dow Jones operates and publishes Barron’s from its

 headquarters in New York. Dow Jones also operates the www.barrons.com website from its

 headquarters in New York.

        3.      The October 4, 2018 article titled “The Lawyer at the Center of the SEC Pump-

 and-Dump Case” and referenced in the Complaint (“Article”) was published on the Barron’s

 website, www.barrons.com. The Article was uploaded from New York onto servers for the

 Barron’s website hosted by Amazon Web Services on servers in Virginia and Oregon. The
Case 0:19-cv-61370-RS Document 22 Entered on FLSD Docket 08/26/2019 Page 2 of 2
